t c no united_states tax_court priscilla m lippincott adams petitioner v commissioner of internal revenue respondent docket nos filed date p contends that pursuant to the religious freedom restoration act of she is exempt from federal income taxes held rfra does not exempt petitioner from federal income taxes peter goldberger and james h feldman jr for petitioner linda a love for respondent opinion foley judge respondent determined the following deficiencies in and additions to petitioner's federal income taxes year deficiency sec_6651 sec_6654 additions to tax dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure --- --- --- unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are as follows whether pursuant to the religious freedom restoration act of petitioner is exempt from federal income taxes we hold that she is not whether petitioner is liable for additions to tax for failure_to_file federal_income_tax returns and failure to make estimated_tax payments we hold that she is the facts have been fully stipulated under rule and are so found petitioner resided in willingboro new jersey at the time she filed her petition petitioner is a devout quaker and a member of the religious society of friends a quaker organization petitioner adheres to the fundamental tenets of quaker theology including the belief that the spirit of god is in every person and that it is wrong to kill or otherwise harm another person petitioner's faith dictates that she not voluntarily participate directly or indirectly in military activities because federal income taxes fund military activities petitioner believes that her faith prohibits her from paying such taxes petitioner contends that pursuant to the religious freedom restoration act of rfra publaw_103_141 107_stat_1488 u s c sec 2000bb to 2000bb-4 she is exempt from federal income taxes rfra was enacted in response to 494_us_872 in smith the supreme court held that neutral generally applicable laws may be applied to religious practices even when not supported by a compelling governmental interest before smith the government had to demonstrate that the application of such laws to religious practices was essential to accomplish an overriding governmental interest or represented the least restrictive means of achieving some compelling state interest employment div dept of human resources v smith supra pincite o'connor j concurring in judgment in city of boerne v flores u s ___ 117_sct_2157 the supreme court held that rfra was unconstitutional as applied to state and local governments the court however has not determined and the parties do not contend that rfra is unconstitutional as applied to federal_law rfra restores the compelling interest test by prohibiting the government from imposing a substantial burden on the free exercise of religion unless it demonstrates that application of the burden is the least restrictive means of achieving a compelling governmental interest rfra u s c sec 2000bb- b s rept pincite u s c c a n the legislative_history accompanying rfra explicitly states that in evaluating whether the government has met the compelling interest test cases decided prior to smith are applicable and the test should not be construed more stringently or more leniently than it was prior to smith s rept pincite u s c c a n prior to smith the supreme court repeatedly held that neutral generally applicable tax laws meet the compelling interest test see eg 490_us_680 stating that the government had a broad public interest in maintaining a sound tax system free of myriad exceptions flowing from a wide variety of religious beliefs 455_us_252 holding that the government's very high interest in maintaining a comprehensive social_security system justified denying an amish employer an exemption from social_security_taxes see also s rept pincite n u s c c a n pincite citing the aforementioned decisions in united_states v lee the supreme court stated the tax system could not function if denominations were allowed to challenge the tax system because tax_payments were spent in a manner that violates their religious belief because the broad public interest in maintaining a sound tax system is of such high order religious belief in conflict with the payment of taxes affords no basis for resisting the tax id pincite citations omitted emphasis added thus while petitioner's religious beliefs are substantially burdened by payment of taxes that fund military expenditures the supreme court has established that uniform mandatory participation in the federal_income_tax system irrespective of religious belief is a compelling governmental interest see id hernandez v commissioner supra as a result requiring petitioner's participation in the federal_income_tax system is the only and thus the least restrictive means of furthering the government's interest cf steckler v united_states no civ a wl e d la date relying on united_states v lee to hold that withholding pursuant to sec_3406 was the least restrictive means of furthering the compelling governmental interest of ensuring that all citizens participate in the tax system therefore we hold that rfra does not exempt petitioner from federal income taxes accordingly we sustain respondent's determinations cf babcock v commissioner tcmemo_1986_168 upholding additions to tax for failure_to_file and failure to make estimated_tax payments where a quaker taxpayer claimed a religious exemption from federal income taxes to reflect the foregoing decisions will be entered for respondent
